DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 15 January 2021. The present application claims 1-28, submitted on 15 January 2021 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second construct conveyor" in line 03 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 8, 11, 12, 14, 15, 18, 21 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (U.S. Pub. No. 2017/0015079).
Regarding claim 1, Walsh discloses (see Figure 11 and Figure 14) a method of at least partially forming reinforced packages (5), the method comprising: moving a web of material (101) in a first machine direction through a liner forming section (260); forming at least a liner portion (3) in the web of material (101) during the moving the web of material (101) through the liner forming section (see Paragraph 0040); forming a liner (3) by separating the liner portion (3) from the web of material (101); moving a construct (10) in a second machine direction on a construct conveyor (209); transferring the liner (3) to the construct conveyor (209) while moving the liner (3) in the second machine direction (see Paragraph 0047); and attaching the liner (3) to the construct while moving the liner (3) and the construct (10) in the second machine direction (see Paragraph 0048 and Paragraph 0049).
Regarding claim 4, Walsh discloses (see Figure 11 and Figure 14) wherein the moving the liner (3) in the second machine direction comprises moving the liner (3) on a liner conveyor (see Paragraph 0047).
Regarding claims 7 and 8, Walsh discloses (see Figure 11 and Figure 14) wherein the transferring the liner (3) to the construct conveyor (209) comprises positioning the liner (3) on the construct conveyor (209) so that the liner (3) at least partially extends over the construct (10) and then moving the liner (3) and the construct (10) in the second machine direction on the construct conveyor (see Paragraph 0048 and Paragraph 0049); and wherein the liner conveyor (231) is a second liner conveyor (227; 229), and the transferring the liner (3) to the construct conveyor (209) further comprises moving the liner (3) in the first machine direction on a first liner conveyor (231) and moving the liner (3) from a downstream end of the first liner conveyor (231) to an upstream end of the second liner conveyor (227; 229).
Regarding claims 11 and 12, Walsh discloses (see Figure 11 and Figure 14) further comprising aligning the liner (3) with the construct (10) on the construct conveyor (209) after the transferring the liner to the construct conveyor (see Paragraph 0048 and Paragraph 0049); wherein the transferring the liner (3) to the construct conveyor (209) comprises positioning the liner (3) on the construct conveyor (209) so that the liner (3) at least partially extends over the construct (10), and the aligning the liner (3) with the construct (10) comprises at least partially restraining the liner (3) with respect to the construct (10) as the construct (10) moves in the second machine direction and then moving the liner (3) in the second machine direction with the construct (see Paragraph 0048 and Paragraph 0049).	 
Regarding claim 14, Walsh discloses (see Figure 11 and Figure 14) further comprising applying glue (G) to the construct prior to the transferring the liner (3) to the construct conveyor (209), wherein the attaching the liner (3) to the construct (10) comprises nipping the liner (3) and the construct (10) between nip rollers (217) after the aligning the liner with the construct (see Paragraph 0048).
Regarding claim 15, Walsh discloses (see Figure 11 and Figure 14) a system (200) for at least partially forming reinforced packages (10), the system (200) comprising: a liner forming section (260) receiving a web of material (101) and at least partially forming at least a liner (3) from the web of material (101), the liner forming section (260) having a first machine direction (see Paragraph 0040); a construct conveyor (209) moving a construct (10) in a second machine direction (see Figure 11); and a transfer station (262) moving the liner (3) formed from the liner forming section (260) to the construct conveyor (209), the construct conveyor (209) moving the construct (10) and the liner (3) in the second machine direction (see Figure 11); wherein the construct conveyor (209) comprises attachment features that at least partially attach the liner (3) to the construct (see Paragraph 0048 and Paragraph 0049).
Regarding claim 18, Walsh discloses (see Figure 11 and Figure 14) wherein the transfer station (262) comprises a liner conveyor (231) that moves the liner in the second machine direction (see Paragraph 0048 and Paragraph 0049).
Regarding claim 21, Walsh discloses (see Figure 11 and Figure 14) wherein the liner conveyor (231) is a second liner conveyor (227; 229), and the transfer station (231; 227; 229) further comprises a first liner conveyor (231) that moves the liner (3) in the first machine direction, and an upstream end of the second construct conveyor (209) receives the liner (3) from a downstream end of the first construct conveyor (205).
Regarding claim 28, Walsh discloses (see Figure 11 and Figure 14) wherein the attachment features comprise a pair of nip rollers (217) that nips the liner to the construct (see Paragraph 0048).

Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 13, 16, 17, 19, 20 & 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form by incorporating all of the limitations of any intervening claims into the base claim.
Claims 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                     

/ROBERT F LONG/Primary Examiner, Art Unit 3731